In re McKnight, Evelyn; — Defendant(s); applying for writ of certiorari and/or review; Parish of Livingston, 21st Judicial District Court, Div. “E”, No. 11205; to the Court of Appeal, First Circuit, No. KA95 1486.
Granted. The judgment of the court of appeal is vacated and the ruling of the district court is reinstated. The trial court’s ruling on a motion to change venue “is a *934question addressed to the court’s sound discretion which will not be disturbed on appeal absent an affirmative showing of error and abuse of discretion.” State v. Wilson, 467 So.2d 508, 512 (La.), cert. denied, 474 U.S. 911, 106 S.Ct. 281, 88 L.Ed.2d 246 (1985). We find no abuse of discretion or manifest error in the trial court’s ruling.